Citation Nr: 1523816	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  09-33 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.Entitlement to a disability rating in excess of 10 percent for mid-carpal instability with small intercarpal ligament tear; reversed palmaris longus muscle and volar ganglion cyst, right wrist, major, status post ulnar shortening osteotomy with pisiform arthritis (right wrist disability).

2. Entitlement to a separate disability rating in excess of 10 percent for scar, distal lateral right wrist as a result of exploration and excision of ganglion cyst with finding of a reverse palmaris longus tendon combined with scar of right pisiform excision (right wrist scar).

3. Entitlement to an initial compensable rating for scar proximal digit, dorsal aspect of the right second finger (right second finger scar), and a disability rating in excess of 10 percent effective March 14, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to March 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in St. Petersburg, Florida.

This matter was last before the Board in January 2013. The Board remanded the claims for further development, to include providing new VA examinations. See January 2013 Board Decision. There was substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

An April 2013 rating decision increased the Veteran's initial disability rating for a right second finger scar from 0 percent to 10 percent effective March 14, 2013. 38 C.F.R. § 4.118, DC 7805 (2014). This disability rating is not a grant of the maximum benefits allowable; consequently, the issue of a higher disability rating for a right second finger scar remains on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993). The rating decision also assigned a higher disability rating for the Veteran's right wrist scar; as this is considered part of his right wrist disability, it will also be addressed.



FINDINGS OF FACT

1. The Veteran's right wrist disability is characterized by pain with limited motion, but with no evidence of ankylosis.

2. The Veteran's right wrist scar is linear and characterized by pain but is not unstable.

3. Since he filed his claim, the Veteran's linear right second finger scar has been characterized by pain but is not unstable and does not have any disabling effects.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for a right wrist disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71(a), DCs 5003, 5010, 5020, 5214, 5215 (2014).

2. The criteria for a disability rating in excess of 10 percent for a right wrist scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.118(a), DCs 57804, 7805 (2014).

3. The criteria for an initial disability rating of 10 percent but no higher for a right second finger scar have been met.

4. The criteria for a rating in excess of 10 percent as of March 14, 2013 for a right second finger scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.118(a), DCs 57804, 7805 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A May 2007 letter notified the Veteran that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the right wrist disability at issue. Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009). The letter also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim and how VA rates a disability and determines an effective date. Id.

VCAA notice is not required for the appeal of the initial noncompensable disability rating assigned for a right second finger scar. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that VCAA notice is not required for increased initial disability rating claims, which stem from granted claims of service connection, because the intended purpose of the notice has been fulfilled with the grant of service connection). The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the "downstream elements" of the degree of disability and effective date assigned. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Thus, the duty to notify is satisfied with respect to this appeal. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, private medical records (PMRs), and VA medical records (VAMRs). Thus, the duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

The May 2007, July 2008, and March 2013 VA examiners reviewed the Veteran's PMRs, VAMRs, and other pertinent documents, conducted physical examinations of the Veteran, and clearly indicated the Veteran's present level of disability. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The examination reports are adequate to determine the issues on appeal. See id.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

Increased Rating for Right Wrist Disability

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, consideration must also be given to weakened movement, excess fatigability, and incoordination. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

The Schedule recognizes painful motion with joint or particular pathology as productive of disability. 38 C.F.R. § 4.59. Joints that are painful, unstable, or malaligned due to a healed injury are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints and not just to arthritis).

In Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court held that although painful motion is entitled to a minimum 10 percent rating, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion. Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating. Id. at 43.

The Veteran's right side is dominant. See March 2013 VA Examination Report. Consequently, his service-connected right wrist disability involves the major side.

The Veteran's right wrist disability was assigned a 10 percent disability rating under DC 5020 (synovitis). 38 C.F.R. § 4.71a. Synovitis is rated on limitation of motion of affected parts, as arthritis, degenerative. See 38 C.F.R. § 4.71a, DCs 5003, 5010, 5020.

DC 5215 (wrist, limitation of motion) provides a rating of 10 percent for dorsiflexion of less than 15 degrees or for palmar flexion limited to being in line with the forearm. A higher 30 percent rating requires favorable ankylosis of the wrist 20 to 30 degrees of dorsiflexion. 38 C.F.R. § 4.71a, DC 5214. A 40 percent rating is warranted for any other position, except favorable, and a 50 percent rating requires unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation. Id.

Normal dorsiflexion of the wrist is 70 degrees and normal palmar flexion of the wrist is 80 degrees. 38 C.F.R. § 4.71, Plate I. Normal ulnar deviation of the wrist is 45 degrees and normal radial deviation of the wrist is 20 degrees. Id.

The May 2007 VA examiner diagnosed the Veteran with residuals or ganglion cyst removal and triangular fibrocartilage ligament repair of the right ulna. Range of motion tests showed the same results at baseline and with repetition: dorsiflexion was up to 60 degrees with mild pain, palmar flexion was up to 70 degrees with mild pain, radial deviation was up to 20 degrees with mild pain, and ulnar deviation was up to 20 degrees with "a great deal of pain". The examiner observed that range of motion was limited by pain.

The July 2008 VA examiner diagnosed the Veteran with status post exploration of radial aspect right wrist, status post right ulnar shortening procedure by distal osteotomy and placement of a plate, and status post right wrist pisiform excision for right pisotriquetral arthritis. Range of motion tests showed the same results at baseline and with repetition: dorsiflexion was up to 30 degrees, palmar flexion was up to 50 degrees, radial deviation was up to 20 degrees, and ulnar deviation was up to 20 degrees. The Veteran complained of pain and stiffness throughout, and the examiner observed that there was decreased strength and increased pain after repetitive motion.

The March 2013 VA examiner diagnosed the Veteran with mid carpal instability with small intercarpal ligament tear; reversed palmaris longus muscle; and volar ganglion cyst, status post ulnar shortening osteotomy with piriformis arthritis. X-rays of the right wrist were normal with no evidence of arthritis, and range of motion tests showed the same results at baseline and with repetition: dorsiflexion was up to 45 degrees with objective evidence of painful motion at the end, and palmar flexion was up to 55 degrees with objective evidence of painful motion at the end. The examiner observed that the Veteran had functional loss and impairment following repetition in the form of less movement than normal, pain on movement, and deformity of the right wrist. The examiner noted that ankylosis was not present.

The Veteran is receiving the highest possible rating pursuant to DC 5215. Where a musculoskeletal disability is evaluated at the maximum schedular rating based upon limitation of motion, the DeLuca factors are not applicable. See Johnston v. Brown, 10 Vet. App. 80 (1997). Since the currently assigned 10 percent rating is the maximum disability rating available for limitation of motion of the wrist, an increased rating based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups" is not warranted.

The March 2013 VA examiner denied right wrist ankylosis, nor is there evidence of ankylosis, so a higher disability rating under DC 5214 is unwarranted. 38 C.F.R. § 4.71a, DC 5214.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and entitlement to a disability rating in excess of 10 percent for a left wrist disability is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


Increased Rating for Scars

The Veteran's right second finger scar was assigned an initial noncompensable rating, and a 10 percent disability rating as of March 14, 2013, under DC 7804 (scar, unstable or painful). 38 C.F.R. § 4.118. As of March 14, 2013, he was also assigned a higher 10 percent rating for the scar on his distal lateral right wrist under DC 7804.

DC 7804 (unstable or painful scars) sets forth the disability ratings: 30 percent for five or more scars that are unstable or painful; 20 percent for three to four scars that are unstable or painful; or 10 percent for one or two scars that are unstable or painful. Id.

According to DC 7804 Note (1), an "unstable" scar is a scar "where, for any reason, there is frequent loss of covering of skin over the scar." Id.

DC 7805 provides that scars may be rated on disabling effects not considered in DCs 7800 to 7804. Id. (DCs 7800 to 7802 refer to burn scars, so are not applicable to this Veteran).

The July 2008 VA examiner noted the Veteran had a scar as a result of a flap avulsion laceration of the right second finger without residual tendinous involvement. He observed that the scar was "J-shaped" and measured 1 mm wide by 2 cm in length on the ulnar side and 3 cm in length on the radial side, so a total of 5 cm long. The Veteran reported that he had aching pain in the scar during changes of weather, particularly cold weather, but no functional impairment of his right second finger as a result of the scar.

The March 2013 VA examiner noted the Veteran had three scars; two on his right wrist (one of which was on the distal lateral right wrist) and one on the proximal digit, dorsal aspect of the right second finger. He noted the scar on the right second finger was 5 cm long. The scar on the distal lateral right wrist was 7 cm long. Both scars were described as linear; painful; and not unstable, with frequent loss of covering of skin over the scar. The pain was described as a little soreness when it is cold outside. The examiner did not note any functional limitation as a result of the scars, and observed that they did not impact the Veteran's ability to work.

As a result of this examination, the RO granted two separate higher 10 percent ratings for the distal lateral right wrist scar and the right second finger scar, as of the date of the examination on March 14, 2013. (The third scar had previously been assigned a 10 percent rating).

The Board observes that the RO assigned higher ratings based on the March 2013 VA examination, which reported painful scars due to cold weather outside. This same complaint was observed in the July 2008 VA examination. Therefore, the criteria are met for an initial 10 percent rating for right second finger scar. The right wrist scar and the right second finger scar do not satisfy the criteria for disability ratings in excess of 10 percent. 38 C.F.R. § 4.118, DC 7804. Moreover, the disabling effects of the Veteran's right wrist disability have been considered via a separate evaluation, and there is no evidence that the right second finger scar result in disabling effects not considered under DC 7804.

Although the Veteran has service connection for three scars, they have each been assigned separate 10 percent ratings under DC 7804, for one or two scars that are unstable or painful. The Board notes that the three separate ratings results in a more favorable combined evaluation for the Veteran than assigning one 20 percent rating for all three scars.

Extraschedular Consideration

The Board has considered whether the evaluation of the Veteran's service-connected right wrist disability, right second finger scar, and right wrist scar should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's service-connected disorders and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The symptoms associated with the Veteran's right wrist disability - pain and limitation of motion - are addressed by the rating criteria. See 38 C.F.R. § 4.71a, DCs 5003, 5010, 5020, 5214, 5215. The symptoms associated with scars - pain in cold weather - are also addressed by the rating criteria. 38 C.F.R. § 4.1118, DC 7804, 7805.

Thus, the rating criteria reasonably describe the limitations associated with the Veteran's right wrist disability, right wrist scar, and right second finger scar. The Veteran does not have any symptoms associated with these disabilities that have been left uncompensated or unaccounted for by his assigned schedular ratings. See Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.


ORDER

A disability rating in excess of 10 percent for a right wrist disability is denied.

A disability rating in excess of 10 percent for a right wrist scar is denied.

An initial disability rating of 10 percent but no higher for a right second finger scar is granted.

A disability rating in excess of 10 percent as of March 14, 2013 for a right second finger scar is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


